                Case 2:20-cv-00071-MJP Document 22 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10           TIMOTHY WEAKLEY,                                       CASE NO. C20-71 MJP

11                                     Plaintiff,                   ORDER DISMISSING CASE FOR
                                                                    FAILURE TO PROSECUTE
12                    v.

13           AMAZON.COM INC., et al.,

14                                     Defendants.

15

16           THE COURT issued an order on February 20, 2020 to the parties requiring them to file a

17   joint status report by April 2, 2020. (Dkt. No. 9.) The parties failed to file a joint status report by

18   that date. On April 17, 2020, at Defendant Amazon.com’s request, the Court issued a minute order

19   extending the deadline to file a joint status report to May 18, 2020. (Dkt. No. 16.) The Court warned

20   the parties that failure to file the joint status report could result in dismissal. As of the date of this

21   order, the parties have not filed a joint status report. The Court therefore DISMISSES the case

     without prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).
22
     //
23
     //
24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 1
             Case 2:20-cv-00071-MJP Document 22 Filed 06/01/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 1, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 2
